Noxon, J.
—The plaintiff, to maintain his action in this case, was bound to prove that a final decision had been made upon the appeal from the order of the surrogate, by which the order of the surrogate in respect to the amount allowed for costs to Daniel Ball had been reversed or modified. This was the condition of the receipt upon which payment was predicated. The only evidence offered to show the final decision was a record made up and filed in Oneida county, containing no decision or order of the general term of the supreme court. The record1 offered purports to give the order, judgment and decree of the- general term, but it nowhere appears in the record, or in any- evidence offered or produced, or in any admission in the pleadings, or- elsewhere, that the general term reversed or modified the- order-of the surrogate’s court in respect to the amount allowed! for-costs. The authority to enter judgment can only appear from- a- certified copy of the order of the general term directed upon- the decision of the court, to be entered by the clerk of the court. This copy order should be obtained and annexed to- the- roll; it is the authority and only authority which authorizes; the- clerk to enter judgment. This order is not shown, nor is there any evidence that it was ever filed in the county clerk’s office. On the contrary, the clerk certifies that he has made diligent- search in the records of his office, and finds no order authorizing an entry of judgment in the action appealed from, and no record that said order was entered in his office in the said1 action during the period from January 1 to December 31, 1871. There can be no doubt that the decision of the general term- upon the affirmance or reversal of order of the surrogate brought into that court upon appeal, should be entered in the office of the clerk of the county in which the surrogate is officer. The appeal brings into the supreme court the pleadings, proofs and proceedings had before the surrogate, and the decision of the court results in a judgment of that court entered with the clerk of the county, and thereafter a certified copy of the judgment is delivered to the surrogate, and said judgment *373controls tlie surrogate in the further disposition of the proceedings had therein by him. If an appeal is taken to the court of appeals, such appeal is from the judgment entered in the county clerk’s office.
After the appeal in this case was brought, and the proceedings transferred to the supreme court, the appellant, in pursuance of the rule of the supreme court, made, filed and served his petition of appeal, in which he specified the parts of the order of the surrogate which he complains is erroneous, and those parts are in relation to certain notes described in the order. Ho complaint is made in said petition of any error by the surrogate in respect to costs. The opinion of justice Johnson, given upon the decision of the appeal at general term, does not consider any question in the decision of the matter before the court, except so far as it relates to the question whether said notes should be included in the inventory, or whether the amount of the notes should be included in the inventory as assets upon a claim of the deceased or his heirs against his widow, or the parties who had paid the notes to the widow. The decision ends as follows: “On the whole testimony before the surrogate, we can have no doubt that a valid gift causa mortis was fully proved; and that upon that ground alone the order of the surrogate should be reversed. Order reversed, with costs of appeal to be paid by the respondent personally.”
In the absence of any order or direction of the court other or different than what is contained in their opinion, I am of the opinion that no part of the order was reversed or intended to be reversed, except so much of the order as the appellant in his petition of appeal claimed to be erroneous, and that the question relating to costs was not considered by the court; and I am the more inclined to this opinion from the fact that said order contained a provision that the administrator include in his inventory an item of twelve dollars and fifty cents, against which no error was assigned, and the justice in his opinion said, after reviewing the case upon the question as to *374whether the notes should be included in the inventory, “ In this he (the surrogate) was most clearly mistaken, in view of all the facts before him, and his order in that respect should be reversed.” If, however, as the court may have done, this question was considered and the order directed to be entered by them covering other questions not specifically claimed as error in the order, I have concluded to nonsuit the plaintiff, and leave him in a situation to make such other or further proof in another action as he may deem best.
The plaintiff appealed to the general term from a judgment entered pursuant to the foregoing opinion of justice Noxox, and such judgment was reversed by the general term. No opinion.
' Thereupon the defendants moved, at a special term, to correct the judgment-roll in said case of Bentley against Waterman, and the motion was denied, and the defendants appealed from the order denying this motion to the general term and to the court of appeals. This order having been affirmed, this action was again tried before Mr. justice Mebwnr. without a jury, at the February circuit, in Oneida county, 1880. In deciding the case, justice Mebwin delivered the following opinion:
Mebwih, J.— On the 19th October, 1865, Charles Waterman was appointed administrator of the estate of Joseph Waterman, deceased. In January, 1866, Amanda M. Bentley, one of the next of kin of the deceased, petitioned the surrogate for an order compelling a further inventory $ and bn this application a trial was had before the surrogate, Mr. Ball, the defendant’s testator,' appearing as counsel for the petitioner, and Mr. Williams as counsel for the administrator.
On the 21st day of January, 1867, a decree was made by the surrogate requiring a further inventory, which should contain cash, twelve dollars and fifty cents, and three certain notes, amounting in the aggregate to $1,100, besides interest.
At the close of the decree was the following clause : “And *375it is further ordered and decreed that the costs of these proceedings be paid by the administrator out of the estate of the said Joseph Waterman, deceased, as follows:
To the surrogate, for his costs and disbursements, the sum of.................................... -$40 30 To the petitioner, for her disbursements.......... 57 50 To the administrator, for his disbursements....... 65 00 To D. Ball, attorney for the petitioner, an allowance of.....................!.................. 150 00 To O. S. Williams, attorney for the administrator, an allowance of............................. 150 00
On the 20th February, 1867, the administrator appealed to the supreme court. The notice of appeal is general, specifying no particular part, but appealing generally from the decree, describing it by its date and title.
On the 4th March, 1867, the appellant served his petition of appeal under the rule, specifying as erroneous that part of the decree relating to the three notes, and saying nothing about the sums awarded for costs. It prayed that Amanda M. Bentley answer the petition; that the decree be reversed or modified and rectified, and for such other relief as might be just. This petition was signed by Mr. Waterman and by Mr. Williams as attorney. An answer was put in by Mrs. Bentley, which was signed by her and by Mr. Ball as attorney.
Thereafter, and while this appeal was pending, and on the 19th January, 1870, Mr. Ball received from Mr. Waterman, the plaintiff in this action, the §150 awarded to him for costs in the decree, and gave back to Waterman an agreement in writing, agreeing for value' received “ that if, on the final decision of the appeal in said action, the order of said surrogate in respect to said amount allowed for costs shall be reversed or modified, I will repay said sum of - §150, with interest from date, or such part thereof as may be in conformity to the final decision in said action.”
*376In February, 1871, the general term made an order reversing generally the order of the surrogate, and on the 27th March, 1871, judgment was entered reversing in all things the decree of the surrogate.
The present action is brought on the agreement of January 19, 1870, against the executors of Mr. Ball, to recover the $150.
The main question is whether the general term had jurisdiction to reverse the decree in toto, thereby reversing it as to the costs allowed Ball, although in the petition of appeal no error as to the allowance of costs was specified.
Upon the former trial of this action it was held, among other things, that the order of the general term was operative only on the parts specified in the petition of appeal, and judgment of nonsuit was granted which, on appeal, was reversed. The ground of reversal does not appear. If the court had held with the defendant that the order of the general term of February, 1871, was not ■ operative on the items of costs allowed by the surrogate, there would seem to have been no reason for reversing the judgment.
In June, 1878, a motion was made'to the general term to modify the order of February, 1871, so as to limit it to the parts of the decree specified in the petition of appeal. This motion was denied, and an appeal to the court of appeals from such denial was dismissed (9 N. Y. Weekly Digest, 205), it being said by that court that the order appealed from was a discretionary one, assuming the application to have been made in time. Would this have been so, had the general term no jurisdiction to make the original order (59 N. Y., 629)?
It seems to me that the jurisdiction of the general term, and the extent of its authority in the matter, were fixed by the notice of appeal, the same being perfected in conformity with the statute by filing the notice and the required bond with the surrogate (3 R. S. [6th ed.], 896, secs. 28, 29, 30).
The filing of these papers constituted sufficient notice to *377the adverse party (Sec. 38, page 897). All proceedings on the order appealed from were staid. If some party in interest is not made a party to the petition of appeal, he can apply to the supreme court to be admitted, and must give notice of this application to the opposite party (Suffern agt. Lawrence, 4 How. Pr. R., 129).
Ho proceeding can be had on the decree of the surrogate without leave of the appellate court (Halsey agt. Van Amring, 4 Paige, 279).
In the present case the notice of appeal was general and covered the entire decree. The appeal was such that under the former practice would have been taken to the court of chancery. The entire case was transferred (Clayton agt. Wardell, 2 Bradf., 6; Schenck agt. Dart, 22 N. Y., 420; 9 Abb., 393 ; Dayton, 741).
It may be, as is said in Brown agt. Evans (34 Barb., 594), that the rights of parties, not made parties to the petition of appeal, should not be disturbed. But that is not the point here. The question here is whether the appellate court had jm-isdiction to make the order reversing the entire decree. In my opinion it had.
It would seem from the instrument sued on, that defendants’ testator supposed that the appellate court had the power to reverse as to costs. That contingency was contemplated by the parties, and this was long after the petition of appeal had been served and answered.
The costs allowed by the surrogate were the costs of that particular proceeding.
The amount in question was allowed for the benefit of the original petitioner, and she was the party in interest. If the costs were incident to her claim, and her claim was objected to and fell, the costs would fall with it. The surrogate had no right to allow costs in that form (Reed agt. Reed, 52 N. Y., 651).
A question was raised on the trial as to the regularity of the judgment record offered in evidence by the plaintiff. I *378do not see how that question can be raised here. The record purports to be the judgment of the general term signed by the clerk of the court in and for-this county and filed here. If there is anything about it irregular, that is a proper subject for a motion in that case. The question cannot be raised here (48 Barb., 73). It follows that the plaintiff is entitled to judgment.